United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-1973
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Jorge Tiazan-Santiago

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                   for the Western District of Missouri - Joplin
                                 ____________

                          Submitted: September 4, 2012
                            Filed: September 4, 2012
                                 [Unpublished]
                                 ____________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

       Jorge Tiazan-Santiago pleaded guilty to unlawfully entering the United States
after having been twice deported, and following a conviction for an aggravated
felony, in violation of 8 U.S.C. § 1326(a) and (b)(2). The district court1 sentenced
him to 24 months in prison and 3 years of supervised release. Counsel has moved to
withdraw, and in a brief filed under Anders v. California, 386 U.S. 738 (1967), he
argues that the sentence is unreasonable, because 18 U.S.C. § 3553(a) prohibits
sentences greater than necessary to sufficiently comply with the purposes of the
statutory sentencing factors.

       After careful review, we conclude that the district court did not abuse its
discretion in imposing the 24-month sentence, which falls at the very bottom of the
uncontested advisory Guidelines range: we give the sentence a presumption of
reasonableness, and counsel suggests nothing to rebut the presumption. See United
States v. Franik, 2012 WL 3155971, at *2 (8th Cir. Aug. 6, 2012); United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc). Further, having reviewed the
record under Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues.

      Accordingly, we affirm, and we grant counsel’s motion to withdraw.
                     ______________________________




      1
       The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.

                                        -2-